DLD-043                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-3891
                                     ___________

                              GREGORY T. REDMOND,
                                            Appellant

                                           v.

                     COMMONWEALTH OF PENNSYLVANIA;
                           MONTGOMERY COUNTY;
                        JUDGE VALENTINE, District Judge
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 11-cv-06062)
                     District Judge: Honorable C. Darnell Jones, II
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 17, 2011
             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: December 5, 2011)
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Gregory T. Redmond appeals from the District Court’s dismissal of his complaint.

For the following reasons, we will summarily affirm.
       Redmond filed a pro se complaint pursuant to 42 U.S.C. § 1983 against the

Commonwealth of Pennsylvania, Montgomery County, and Magisterial District Judge

Kathleen Valentine. He contended that Judge Valentine deprived him of due process and

his right to free speech by ruling against him – allegedly based on ex parte

communications – in a case that he filed against Blue Ribbon Cleaners. The District

Court dismissed the complaint pursuant to 28 U.S.C. § 1915(e) because Redmond’s

claims against the Commonwealth were barred by the Eleventh Amendment, Judge

Valentine was absolutely immune from suit, and Redmond failed to allege facts that

would support municipal liability against Montgomery County. Redmond timely

appealed.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and may summarily affirm if

no substantial question is presented by the appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6. We agree with the District Court that neither the Commonwealth nor Judge

Valentine is subject to liability in this case. See Will v. Mich. Dep’t of State Police, 491
U.S. 58, 66 (1989) (“Section 1983 provides a federal forum to remedy many deprivations

of civil liberties, but it does not provide a federal forum for litigants who seek a remedy

against a State for alleged deprivations of civil liberties.”); Gallas v. Supreme Court of

Pa., 211 F.3d 760, 768 (3d Cir. 2000) (“[J]udges are immune from suit under section




                                              2
1983 for monetary damages arising from their judicial acts.”).1 We also agree that

Redmond failed to state a claim against Montgomery County because he did not allege

that the constitutional violations of which he complains stemmed from an official policy

or custom of the county. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694

(1978). Although district courts should generally provide a pro se plaintiff with an

opportunity to amend his complaint, Grayson v. Mayview State Hosp., 293 F.3d 103, 114

(3d Cir. 2002), any amendment in this case would have been futile because it is apparent

from Redmond’s filings that he seeks to impose respondeat superior liability on

Montgomery County. Monell, 436 U.S. at 694 (“[A] local government may not be sued

under § 1983 for an injury inflicted solely by its employees or agents.”).

       As Redmond’s appeal presents no substantial question, we will summarily affirm

the District Court’s order dismissing his complaint.




1
 Although a judge will be subject to liability under § 1983 when “he has acted in the
clear absence of all jurisdiction,” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)
(quotations omitted), reliance on ex parte communications does not, contrary to
Redmond’s apparent belief, divest a court of jurisdiction. Gallas, 211 F.3d at 769-770.
                                              3